DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission, the Amendment and Response to Office Action (“Amendment/Response”) filed on 31 March 2022, has been entered. 

Status of the Claims
The currently pending claims in the present application are claims 1, 4-12, and 15-20 of the Amendment/Response.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 4-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1 and 4-11 constitutes a process under 35 USC 101, the “computing program product” of claims 12 and 15-18 constitutes a manufacture, the “system” of claim 19 constitutes a machine under the statute, and the method of claim 20 constitutes a process under the statute. Accordingly, claims 1, 4-12, and 15-20  meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Amendment/Response as an example, the claim recites the following abstract idea limitations:
“A” “method comprising: generating, for each one of multiple target entities within an enterprise, one or more impact functions pertaining to entity-specific impacts of at least one regulation on one or more impact factors, wherein said generating the impact functions comprises implementing one or more natural language processing techniques and iteratively estimating one or more impact functions using one or more Gibbs random fields.”
“Producing weighted impact functions by applying, to the generated impact functions, weights determined by the multiple target entities.”
“Calculating a combined enterprise impact attributed to the at least one regulation by combining the weighted impact functions via one or more” “algorithms, wherein calculating the combined enterprise impact via one or more” “algorithms comprises implementing at least one neural model comprising 
    PNG
    media_image1.png
    13
    226
    media_image1.png
    Greyscale
, wherein fi(x) defines a negative impact associated with target entity i, xi represents a set of decision variables of target entity i, k corresponds to financial components and non-financial components, and w refers to non-negative weights.”
“Determining a single collaborative enterprise policy for complying with the at least one regulation based at least in part on the combined enterprise impact, wherein determining the single collaborative enterprise policy comprises carrying out an equation comprising 
    PNG
    media_image2.png
    18
    91
    media_image2.png
    Greyscale
, subject to 
    PNG
    media_image3.png
    25
    62
    media_image3.png
    Greyscale
 .”
“Outputting the collaborative enterprise policy to the multiple target entities within the enterprise.”
“Automatically training at least a portion of the one or more” “algorithms based at least in part on the collaborative enterprise policy, wherein said training comprises updating at least a portion of the non-negative weights.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as mathematical relationships, mathematical formulas or equations, and/or mathematical calculations (see, e.g., the claimed functions, equations, and related “calculating” and “determining”), and thus, limitations fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as: fundamental economic principles or practices, including mitigating risk (see, e.g., the claimed “impacts of at least one regulation,” “enterprise impact attributed to the at least one regulation,” and “complying with the at least one regulation based at least in part on the combined enterprise impact”); legal interactions (see, e.g., the claimed “complying with the at least one regulation”); and managing personal behavior or relationships or interactions between people, including following instructions (applicable to virtually all of the claimed steps, as they read like a workflow one would follow), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including evaluation (see, e.g., the claimed “generating”), judgment (see, e.g., the claimed “producing”), and opinion (see, e.g., the claimed “determining”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Amendment/Response as an example, the claim recites the following additional element limitations:
The claimed “method” is “computer-implemented.”
The claimed “algorithms” include “machine learning.”
“Wherein the method is carried out by at least one computing device.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); performing repetitive calculations, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.); mere data gathering, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Each of independent claims 12, 19, and 20, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 12, 19, and 20 as patent ineligible. It should be noted that, to the extent claims 12, 19, and 20 recite hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above. As a result, claims 12, 19, and 20 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 4-11 and 15-18 depend from one of independent claims 1, 12, 19, and 20. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. As a result, claims 4-11 and 15-18 also are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0073873 A1 to Williams et al. (“Williams”), in view of U.S. Pat. App. Pub. No. 2017/0193391 A1 to Chen et al. (“Chen”), further in view of U.S. Pat. App. Pub. No. 2013/0124265 A1 to Whitehair et al. (“Whitehair”), and further in view of Friel, Nial. "Bayesian inference for Gibbs random fields using composite likelihoods." Proceedings of the 2012 Winter Simulation Conference (WSC). IEEE, 2012. (“Friel”).
Regarding independent claim 1, Williams teaches the following limitations:
“A computer-implemented method comprising: generating, for each one of multiple target entities within an enterprise, one or more impact functions pertaining to entity-specific impacts of at least one regulation on one or more impact factors.” Williams teaches, in its abstract, “Embodiments of the invention relate to systems, methods, and computer program products.” Williams teaches, in para. [0045], “embodiments herein disclosed provide for identifying probable impacted business parameters, such as business applications, business teams/organizations or the like, at the onset of a business change-event, such as a business project, initiation of product/service offering or the like. A predefined statistical model is implemented to analyze historical data and architecture blueprints to determine probable impacted business parameters. In this regard, the probable nature of the impacted business parameters becomes more accurate over time (i.e., a self-learning aspect) as more historical data becomes available.” Williams teaches, in para. [0045], “embodiments provide for grading or otherwise categorizing the likelihood of impact of the business parameters.” The system implementing predefined statistical models for business teams in Williams reads on the claimed “computer-implemented method comprising: generating, for each one of multiple target entities within an enterprise, one or more impact functions.” The predefined statistical models being related to probable impacted business teams in Williams reads on the claimed “impact functions pertaining to entity-specific impacts.” The impacts on business teams stemming from business change-events in Williams reads on the claimed “impacts of at least one regulation on one or more impact factors.”
“Wherein said generating the impact functions comprises” “estimating one or more impact functions.” Williams teaches, in para. [0045], “embodiments herein disclosed provide for identifying probable impacted business parameters, such as business applications, business teams/organizations or the like, at the onset of a business change-event, such as a business project, initiation of product/service offering or the like. A predefined statistical model is implemented to analyze historical data and architecture blueprints to determine probable impacted business parameters.” The implementing of predefined statistical models in Williams reads on the claimed “generating the impact functions,” and the probable nature of the predefined statistical models in Williams reads on the claimed “estimating one or more impact functions.” Additionally or alternatively, the generating of virtually any model, such as the predefined statistical models in Williams, necessarily involves acts of estimating because a model is an estimate of whatever it is modeling.
“Determining a single collaborative enterprise policy for complying with the at least one regulation based at least in part on the combined enterprise impact.” Williams teaches, in para. [0014], “generating and initiating communication of, at a computing device, electronic communication notifications that notify designated parties of the probable impacted business parameters.” Generating communications to the parties, in Williams, reads on the claimed “determining a single collaborative enterprise policy for complying with the at least one regulation based at least in part on the combined enterprise impact,” where the notification strategy of Williams reads on the claimed “single collaborative enterprise policy,” and preparing for the business-change event in Williams reads on the claimed “complying with the at least one regulation.”
“Outputting the collaborative enterprise policy to the multiple target entities within the enterprise.” Williams teaches, in para. [0014], “generating and initiating communication of, at a computing device, electronic communication notifications that notify designated parties of the probable impacted business parameters.” The sending of notifications to the designated parties, in Williams, reads on the claimed “outputting the collaborative enterprise policy to the multiple target entities within the enterprise.”
“Wherein the method is carried out by at least one computing device.” In para. [0044], Williams teaches a computer that reads on the claimed “computing device.” The apparatus shown in FIG. 1, and described in para. [0048], of Williams, also reads on the claimed “computing device.”
Chen teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Williams:
“Wherein said generating the impact functions comprises implementing one or more natural language processing techniques.” As explained above, Williams teaches elements that read on the claimed “generating the impact functions.” Williams teaches, in para. [0050], “the impacted business parameter logic 150 implements a predefined statistical model based on the historical business change-event data 170 to determine via heuristical analysis the probable impacted business parameters 180.” Williams does not appear to teach how the historical data is received and processed for input. Chen teaches, in para. [0002], “Embodiments of the invention provide techniques for generating models for use in NLP using iterative interpolation.” Chen teaches, in para. [0048], use of NLP in business contexts for ingesting historical data, such as medical lectures. The use of NLP, in Chen (e.g., to process the historical data in Williams), reads on the claimed “implementing one or more natural language processing techniques.”
“Producing weighted impact functions by applying, to the generated impact functions, weights determined by the multiple target entities.” As explained above, Williams teaches predefined statistical models that read on the claimed “impact functions,” and business teams that read on the claimed “multiple target entities.” Chen teaches, in para. [0039], “Training with Weighted Objective Functions” involving the equation “
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.” Application of the equation, in Chen, reads on the claimed “producing weighted impact functions by applying, to the generated impact functions, weights determined by the multiple target entities.” The impact functions of Chen relate to the predefined statistical models of Williams. 
“Calculating a combined enterprise impact attributed to the at least one regulation by combining the weighted impact functions via one or more machine learning algorithms, wherein calculating the combined enterprise impact via one or more machine learning algorithms comprises implementing at least one neural model comprising 
    PNG
    media_image1.png
    13
    226
    media_image1.png
    Greyscale
, wherein fi(x) defines a negative impact associated with target entity i, xi represents a set of decision variables of target entity i, k corresponds to financial components and non-financial components, and w refers to non-negative weights.” Williams teaches, in para. [0082], “Based on inputted level-of-impact parameters 1010 and historical change-event data, estimated level-of-impact summary data 1080 results. The summary data may include total effort 1090, defined in terms of man-hours; total cost 1100, defined in terms of dollars; estimated duration of the change-event 1110, defined in terms of days or the like, and any other estimated level-of-impact data.” The determining of summary data for business change events in Williams reads on the claimed “calculating a combined enterprise impact attributed to the at least one regulation.” Chen teaches, in para. [0001], “machine learning” and “using learning algorithms,” and in para. [0039], “Training with Weighted Objective Functions” involving the equation “
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.” Use of the equation of Chen reads on the claimed “combining the weighted impact functions via one or more machine learning algorithms, wherein calculating the combined enterprise impact via one or more machine learning algorithms comprises implementing at least one neural model comprising 
    PNG
    media_image1.png
    13
    226
    media_image1.png
    Greyscale
.” The impacts on the business teams in Williams read on the claimed “wherein fi(x) defines a negative impact associated with target entity i,” and statistical model parameters in Williams read on the claimed “xi represents a set of decision variables of target entity i” and “k corresponds to financial components and non-financial components.” The weights in Chen being greater than or equal to 0 (see para. [0041]) reads on the claimed “w refers to non-negative weights.”
“Wherein determining the single collaborative enterprise policy comprises carrying out an equation comprising 
    PNG
    media_image2.png
    18
    91
    media_image2.png
    Greyscale
, subject to 
    PNG
    media_image3.png
    25
    62
    media_image3.png
    Greyscale
.” As explained above, Williams teaches elements that read on the claimed “determining the single collaborative enterprise policy,” but does not explicitly teach equations being used. Chen teaches, in para. [0031], “
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,” which reads on the claimed “carrying out an equation comprising 
    PNG
    media_image2.png
    18
    91
    media_image2.png
    Greyscale
, subject to 
    PNG
    media_image3.png
    25
    62
    media_image3.png
    Greyscale
.”
“Automatically training at least a portion of the one or more machine learning algorithms based at least in part on the collaborative enterprise policy, wherein said training comprises updating at least a portion of the non-negative weights.” As explained above, Chen teaches machine learning and learning algorithms that read on the claimed “machine learning algorithms,” Williams teaches the sending of notifications that reads on the claimed “collaborative enterprise policy,” and Chen teaches weights being greater than or equal to 0 that reads on the claimed “non-negative weights.” Chen teaches, in para. [0027], “At step 204, the individual models from step 202 are merged together to form a joint model, for example, a joint language model. The merging step may be performed using parameter interpolation (e.g., log linear interpolation) with weights optimized on a held-out set for a given performance metric. The performance metric may be, for example, log likelihood or classification accuracy. Then at step 206, the individual models are re-trained using the joint model as a prior and the process goes back to step 202.” The re-training involving optimized weights, in Chen, reads on the claimed “automatically training” and “said training comprises updating at least a portion of the non-negative weights.”
Chen describes machine learning and learning algorithms (see para. [0001]), and generating models (see para. [0002]), similar to the claimed invention and to Williams. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes for generating and using the predefined statistical models of Williams, to include the NLP, machine learning, learning algorithm, and related equations, of Chen, for enhancing accuracy, as taught by Chen (see para. [0027]).
Whitehair teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Williams and Chen:
The claimed “estimating” includes “iteratively estimating.” As explained above, the combination of Williams and Chen already teaches elements that read on the claimed “estimating.” Whitehair teaches, in para. [0123], “a single ‘terminal’ objective may be achieved as a solution that is optimal to given resources and constraints, and then the overall global enterprise optimization system/method may be iterated (as indicated in FIG. 1 (0104)) with modifications to resources, constraints, and/or objectives to achieve other desirable (and possibly more optimal) solutions to the overall enterprise system/process. Thus, the present invention specifically anticipates that the system/method presented herein may be utilized in an interactive and iterative manner to ‘probe’ and analyze a wide variety of optimal solutions for a given enterprise system/process.” The iterating of steps involving generating models in Whitehair reads on the claimed “iteratively estimating.”
Whitehair teaches optimizing systems and processes of large enterprises, similar to the claimed invention and to the combination of Williams and Chen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the predefined statistical modelling and determining of impacted business parameters processing of the combination of Williams and Chen, to run iteratively as taught by Whitehair, as a means for achieving other desirable (and possibly more optimal) solutions to overall enterprise systems and processes, as taught by Whitehair (see para. [0123]).
Friel teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Williams, Chen, and Whitehair:
The claimed “estimating” includes “using one or more Gibbs random fields.” Friel teaches, in its introduction on p. 316, “Gibbs random fields play an important and varied role in statistics. The autologistic model is used to model the spatial distribution of binary random variables defined on a lattice or grid (Besag 1974). The exponential random graph model or p* model is arguably the most popular statistical model in social network analysis (Robins et al. 2007). Other application areas include biology, ecology and physics.”
Friel teaches statistical analyses, similar to the claimed invention and to the combination of Williams, Chen, and Whitehair. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the statistical modelling and analyses of the combination of Williams, Chen, and Whitehair, to involve use of Gibbs random fields as taught by Friel, because Gibbs random fields are commonly used for modelling and are important when dealing with statistics, as taught by Friel (see abstract).
Regarding claim 7, the combination of Williams, Chen, Whitehair, and Friel teaches the following limitations:
“The computer-implemented method of claim 1, wherein said determining a single collaborative enterprise policy comprises carrying out multiple iterations of (i) said generating, (ii) said producing, and (iii) said calculating.” As explained above, the combination of Williams, Chen, Whitehair, and Friel teaches aspects that read on the claimed “determining a single collaborative enterprise policy,” “generating,” “producing,” and “calculating.” Further, Whitehair teaches, in para. [0123], “a single ‘terminal’ objective may be achieved as a solution that is optimal to given resources and constraints, and then the overall global enterprise optimization system/method may be iterated (as indicated in FIG. 1 (0104)) with modifications to resources, constraints, and/or objectives to achieve other desirable (and possibly more optimal) solutions to the overall enterprise system/process. Thus, the present invention specifically anticipates that the system/method presented herein may be utilized in an interactive and iterative manner to ‘probe’ and analyze a wide variety of optimal solutions for a given enterprise system/process.” The iterating of steps involving generating models in Whitehair reads on the claimed “carrying out multiple iterations.” The rationales for combining the teachings of Whitehair with those of the other cited references, in the rejection of independent claim 1, also apply to this rejection of claim 7.
Regarding claim 8, the combination of Williams, Chen, Whitehair, and Friel teaches the following limitations:
“The computer-implemented method of claim 1, wherein the weights are determined by the multiple target entities via iteratively estimating one or more weights using one or more Gibbs random fields.” Chen teaches, in para. [0027], “At step 204, the individual models from step 202 are merged together to form a joint model, for example, a joint language model. The merging step may be performed using parameter interpolation (e.g., log linear interpolation) with weights optimized on a held-out set for a given performance metric. The performance metric may be, for example, log likelihood or classification accuracy. Then at step 206, the individual models are re-trained using the joint model as a prior and the process goes back to step 202.” The determining of optimized weights for re-training, in Chen, reads on the claimed “wherein the weights are determined by the multiple target entities via iteratively estimating one or more weights.” Friel teaches, in its introduction on p. 316, “Gibbs random fields play an important and varied role in statistics. The autologistic model is used to model the spatial distribution of binary random variables defined on a lattice or grid (Besag 1974). The exponential random graph model or p* model is arguably the most popular statistical model in social network analysis (Robins et al. 2007). Other application areas include biology, ecology and physics.” The rationales for combining the teachings of Chen and Friel, with the teachings of the other cited references, in the rejection of independent claim 1, also apply to this rejection of claim 8.
Regarding claim 9, the combination of Williams, Chen, Whitehair, and Friel teaches the following limitations:
“The computer-implemented method of claim 1, wherein the one or more impact factors comprise one or more financial impact factors.” Williams teaches, in its abstract, “embodiments provide for determining the level-of-impact, in terms of hours and financials and/or the priority of the probable impacted business parameters.” The data related to financials in Williams reads on the claimed “financial impact factors.”
Regarding claim 10, the combination of Williams, Chen, Whitehair, and Friel teaches the following limitations:
“The computer-implemented method of claim 1, wherein the one or more impact factors comprise one or more non-financial impact factors.” Williams teaches, in its abstract, “embodiments provide for determining the level-of-impact, in terms of hours and financials and/or the priority of the probable impacted business parameters.” The data related to hours in Williams reads on the claimed “non-financial impact factors.” See also para. [0057] of Williams for other “non-financial impact factors,” such as training impacted, applications impacted, infrastructure impacted, and the like.
Regarding claim 11, the combination of Williams, Chen, Whitehair, and Friel teaches the following limitations:
“The computer-implemented method of claim 1, wherein the multiple target entities comprise two or more of (i) one or more audit-related entities, (ii) one or more finance-related entities, (iii) one or more operations-related entities, (iv) one or more security-related entities, (v) one or more legal-related entities, and (vi) one or more sales and marketing-related entities.” Williams teaches in para. [0052], “The applicable business change-event criteria 260 may include, but is not limited to, impacted business channels, impacted products and the like. In one example, in which the business entity is a financial institution, the impacted business channels may include banking centers, Automated Teller Machines (ATMs), online banking and the like and the impacted products may include checking accounts, savings accounts, Individual Retirement Accounts (IRAs), Certificates of Deposit (CDs), credit accounts/cards and the like. In certain embodiments, the business change event criteria 260 may be expandable bases on business entity needs and the like. While in most embodiments of the invention, the probable impacted business parameters 180 result from the apparatus 100 shown and described in FIG. 1, in further embodiments the probable impacted business parameters 180 used to determine level-of-impact may be identified and/or determined in any other feasible manner.” The teams of the business entity in Williams, due at least to their relationship to the impacted business channels involving accounts, read on the claimed “finance-related entities” and “operations-related entities.”
Regarding independent claim 12, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales applied in the rejection of claim 1 under 35 USC 103, based on the combination of Williams, Chen, Whitehair, and Friel, also apply to this rejection of claim 12 in view of the same combination. Further, any limitations of claim 12 that are not recited by claim 1 are taught by the combination of Williams, Chen, Whitehair, and Friel, including the claimed: “computer program product” (see Williams, para. [0039]), “computer readable storage medium” (see id., para. [0040]), and “program instructions” (see id., para. [0041]).
Regarding claim 18, while the claim is of different scope relative to claim 7, the claim recites limitations similar to the limitations recited by claim 7. As such, the rationales applied in the rejection of claim 7 under 35 USC 103, in view of the combination of Williams, Chen, Whitehair, and Friel, also apply to this rejection of claim 18 in view of the same combination.
Regarding independent claim 19, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales applied in the rejection of claim 1 under 35 USC 103, based on the combination of Williams, Chen, Whitehair, and Friel, also apply to this rejection of claim 19 in view of the same combination. Further, any limitations of claim 19 that are not recited by claim 1 are taught by the combination of Williams, Chen, Whitehair, and Friel, including the claimed: “system” (see Williams, para. [004]), “memory” (see id., para. [0043]), and “processor” (see id., para. [0044]).
Regarding independent claim 20, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales applied in the rejection of claim 1 under 35 USC 103, based on the combination of Williams, Chen, Whitehair, and Friel, also apply to this rejection of claim 20 in view of the same combination. Further, any limitations of claim 19 that are not recited by claim 1 are taught by the combination of Williams, Chen, Whitehair, and Friel, including the claimed: “substantive departments” (see Williams, para. [0003]), “financial impact factors” (see id., para. [0051], financial impacts), and “non-financial impact factors” (see id., para. [0048], impacted software).
Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of Chen, further in view of Whitehair, further in view of Friel, and further in view of U.S. Pat. App. Pub. No. 2015/0339604 A1 to Alikhan et al. (“Alikhan”).
Regarding claim 4, Alikhan teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Williams, Chen, Whitehair, and Friel:
“The computer-implemented method of claim 1, wherein said generating the impact functions comprises implementing one or more support vector machines.” As explained above, Williams teaches elements that read on the claimed “generating the impact functions.” Alikhan teaches the use of “support vector machines” (see para. [0067]).
Alikhan describes, in its abstract, “management of a business initiative” and “modeling,” similar to the claimed invention and to the combination of Williams, Chen, Whitehair, and Friel. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the predefined statistical models of the combination of Williams, Chen, Whitehair, and Friel, to include use of the support vector machines and other machine learning-related aspects of Alikhan, for purposes of orienting relevant business processes towards a more fact-based and analytics-driven approach, as taught by Alikhan (see para. [0046]).
Regarding claim 5, the combination of Williams, Chen, Whitehair, Friel, and Alikhan teaches the following limitations:
“The computer-implemented method of claim 1, wherein said generating the impact functions comprises implementing one or more naive Bayes classifiers.” As explained above, Williams teaches elements that read on the claimed “generating the impact functions.” Alikhan teaches the use of “Bayesian classifier” (see para. [0067]). The rationales for combining the teachings of Alikhan with those of the other cited references, from the rejection of claim 4, also apply to this rejection of claim 5.
Regarding claims 15 and 16, while the claims are of different scope relative to claims 4 and 5, the claims recite limitations similar to the limitations recited by claims 4 and 5. As such, the rejection rationales applied to reject claims 4 and 5 under 35 USC 103, in view of the combination of Williams, Chen, Whitehair, Friel, and Alikhan, also apply to this rejection of claims 15 and 16 in view of the same combination.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of Chen, further in view of Whitehair, further in view of Friel, and further in view of U.S. Pat. App. Pub. No. 2017/0124579 A1 to Crabtree et al. (“Crabtree”).
	Regarding claim 6, Crabtree teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Williams, Chen, Whitehair, and Friel:
“The computer-implemented method of claim 1, wherein said generating the impact functions comprises implementing one or more deep learning techniques.” As explained above, the combination of Williams, Chen, Whitehair, and Friel teaches elements that read on the claimed “generating the impact functions.” Crabtree teaches, in para. [0036], “pre-existing deep learning routines including numeric analysis libraries 253, and information theory statistics engine 254 may also be used.” The use of deep learning techniques in Crabtree reads on the claimed “implementing one or more deep learning techniques.”
	Crabtree teaches risk analysis for corporate entities (see para. [0036]) similar to the claimed invention and the combination of Williams, Chen, Whitehair, and Friel. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the analyses and processes associated with modeling in the combination of Williams, Chen, Whitehair, and Friel, to include the use of deep learning techniques as in Crabtree, to present as many probably outcomes as possible such that the most accurately informed decision on whether to continue with the venture and if so, how to best proceed under various possible circumstances to assure the least loss and a profitable outcome, as taught by Crabtree (see para. [0036]).
	Regarding claim 17, while the claim is of different scope relative to claim 6, the claim recites limitations similar to the limitations recited by claim 6. As such, the rationales applied in the rejection of claim 6 under 35 USC 103, in view of the combination of Williams, Chen, Whitehair, Friel, and Crabtree, also apply to this rejection of claim 17 in view of the same combination.

Response to Arguments
In view of the amendments to the claims, the rejection of claims 12-18, under 35 USC 101, has been reconsidered and withdrawn. Claims 12-18 no longer are deemed to fall outside of the four statutory classes for claiming signals per se. However, claims 1, 4-12, and 15-20 are being rejected under 35 USC 101 based on different grounds and rationales, as explained in the 35 USC 101 section above.
The applicant’s arguments with respect to the previous 35 USC 103 rejections of the claims, as set forth on pp. 11-15 of the Amendment/Response, have been considered, but the arguments are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, the newly cited Chen reference is included in the grounds of rejection as teaching the language added to the independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624